 374DECISIONS OF NATIONAL LABOR RELATIONS BOARD,Oil,Chemical and Atomic Workers InternationalUnion, AFL-CIO and its Local 8-575andMerck & Co., Inc.Local UnionNo. 715,United Brotherhood of Carpenters and Join-ers of AmericaandOil,Chemical and Atomic Workers Interna-tionalUnion,AFL-CIOand Its Local8-575.Cases Nos. O2-CD-97 and 22-CD-98.March 2, 1965DECISION AND DETERMINATION OF DISPUTEThis is a proceeding under Section 10 (k) of the National LaborRelationsAct, as amended, following charges filed by Merck &Co.,hereinafter calledMerck, and Oil, Chemical and AtomicWorkers InternationalUnion,AFL-CIO and its Local 8-575alleging, in substance, that Respondent Unions threatened to engagein a strike or refusal to work, with an object of forcing or requir-ingMerck to assign particular work to employees represented bytheir respective Unions.' A consolidated hearing was held beforeHearing Officer Earl S. Aronson, on September 28, 29, and 30, andOctober 8, 20, and 21, 1964.Merck, O.C.A.W., and the Carpentersappeared at the hearing and were afforded full opportunity tobe heard, to examine witnesses, and to adduce evidence bearingon the issues.The rulings of the Hearing Officer made at thehearing are free from prejudical error and are hereby affirmed.Thereafter,O.C.A.W.,Merck, Carpenters, Sheet MetalWorkers,I.B.E.W., Steamfitters, and Plumbers filed briefs.Upon the entire record in this case, the Board 2 makes the follow-ing findings :1.The business of the EmployersMerck & Co., Inc., is a New Jersey corporation with its principalplace of business located at Rahway, New Jersey, with brancheslocated in various other States of the United States. It is engagedin the manufacture and sale of pharmaceutical specialties at its1Merck filed a charge against theO.C.A.W.O.C.A.W. then fileda charge against thevarious building trades unions.Only the chargefiledbyMerckagainst the 0 C A.W.and O.C.A W.'s chargeagainst the Carpenters survives.At thehearing, the followingparties intervened:Local Union No. 245, United Association of Journeymen and Appren-tices of the Plumbing and Pipefitting Industry of the United Statesand Canada, AFL-CIO (herein called Plumbers) ;International Association of SheetMetal Workers, AFL-CIO, LocalUnion No. 22(herein called Sheet Metal Workers);LocalUnion No. 675,International Brotherhood of ElectricalWorkers, AFL-CIO (herein called LB E.W.) ;International Association of Heat & Frost Insulators and Asbestos Workers,Local No. 32,AFL-CIO (herein called Asbestos Workers);Steamfitters,Pipefitters&Apprentices LocalUnion 475,AFL-CIO (herein called Steamfitters) ;Metal Lab Equipment Company(hereincalled Metal Lab).2Pursuant to the provisions of Section 3(b) of the Act,the Board has delegated itspowers in connection with this case to a three-member panel[Members Fanning,Brown,and Jenkins].151 NLRB No. 53. OIL, CHEMICAL & ATOMIC WORKERS INT'L UNION375Rahway, New Jersey, plant.During the past 12 months, its grossrevenue from the sale of said products delivered directly to pointsoutside the State of New Jersey was in excess of $50,000.Frank Briscoe is a New Jersey corporation engaged in thebuilding and construction industry.During the past 12 months,itsgross revenue from the sale of services performed outside theState of New Jersey was in excess of $50,000.We find that the Employers are engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, and that it willeffectuate the purposes of the Act to assert jurisdiction herein.2.The labor organizations involvedThe O.C.A.W., Carpenters, Plumbers, SheetMetalWorkers,I.B.E.W., AsbestosWorkers, and Steamfitters are labor organiza-tions within the meaning of Section 2(5) of the Act.3.The disputea.The basic factsThis dispute arises out of the construction of a new researchcenter at the Rahway, New Jersey, plant of Merck. In May1964 Frank Briscoe Company was awarded the contract by Merckfor the erection of the shell.The agreement between Merck andBriscoe left open the assignment of certain work, including thatin dispute herein, with respect to which Merck retained an optionto have Briscoe perform the work or have it done by its own employ-ees.Thereafter, by supplemental agreement, Merck awarded theoptional work, including that in dispute, to Briscoe.The disputed work involves the installation of the laboratoryfurniture, including the connection of the laboratory furniture tothe various service outlets, such as electricity and plumbing inthe erected building. In addition, the disputed work also involvesthe building of a steam line from Merck's powerhouse plant to apoint near or connected to the new building.Merck and the O.C.A.W. have been parties to collective-bargainingagreements covering Merck's production and maintenance employ-ees since 1954.Briscoe is a member of the Building ContractorsAssociation of New Jersey, which is party to collective-bargainingagreements with the building trades unions in New Jersey, includ-:ng an agreement between the Association and the Central JerseyDistrictCouncil of Carpenters.Briscoe has subcontracts withvarious companies to perform work, and has subcontracted thedisputed work. 376DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe evidence discloses that on or about May 20, 1964, duringthe period the disputed work was in option, William Kelly, presidentof Briscoe, called a preconstruction job conference with the businessagents of the building trades.Kelly informed them of the scopeof the work to be performed.At the meeting, a union representativestated that he wanted to know who was going to perform theinstallationof the laboratory furniture.Representatives fromseveral unions stated that they would not furnish men to do thejob unless they were to build the whole job.Kelly testified,however, this was an expression of opinion and not an officialstatement from the building trades that they would not furnishmen to do the job if the O.C.A.W. performed any of the work.On May 27, 1964, Kelly wrote Merck that he had been informedby the Carpenters Union that it would not furnish men untilsuch time as Merck agreed that the installation of laboratoryfurniturewould be performed by its members.However, Kellytestified that the letter was in error because the Union had infact furnished carpenters for the project and that he mentionedthe Carpenters because he knew that they were the next tradeto be hired in the sequence of construction .3 In this connection,the record shows that on May 22 Briscoe requested two carpenterswho arrived on May 25 and 26.In the first week of June 1964, Briscoe's project manager attheworksite,Frank Hlavenka, called the Carpenters office andspoke to Carpenters Representative Knudsen.During this con-versation,Hlavenka asked if Knudsen would supply him withthree or four additional carpenters.According toHlavenka,Knudsen said that before he would commit himself he wantedtoknow the disposition of the laboratory furniture problem.Hlavenka replied that he had no knowledge and could not answerhis question.He testified, "I put my order in for men like I domany other times, and concluded the conversation."Also, Hlavenkatestified that Knudsen did not say that men would not be furnisheduntil the option was exercised.On June 10 Kelly met with the building trades and asked themto proceed with the job before the 90-day option in Merck's contractwith Briscoe expired, expressing the hope that the question as tothe assignment of the optional work would be resolved withinthe next 80 days.At first, Business Agent Knudsen said he woulddo so but changed his mind and withheld committing himself whenother union representatives objected and said they wanted to knownow what Merck intended to do.Kelly testified that no one atthemeeting ever stated positively whether he would or would3The letter was received into evidence merely to show that such letter was sent, butnot as to the truth of its contents. OIL, CHEMICAL & ATOMIC WORKERS INT'L UNION377not furnish men.Following the meeting, Kelly informed Merckthat he could not get an assurance from the unions that the workwould proceed without interruption.On June 11, Merck notified Briscoe that it would exercise theoption and award the work to Briscoe.On the same day, KellytoldHlavenka to request three carpenters.Hlavenka did so, butat the time of the request he had no actual knowledge of thisaward and only assumed that the dispute was settled.The carpen-ters arrived on June 12.Also on June 12, Merck informed O.C.A.W.that it had decided to contract out the entire project to Briscoe.O.C.A.W. wanted Merck to change its decision and threateneda shutdown if it did not.On July 9 the O.C.A.W. local officerstoldMerck there might be a strike unless Merck assigned thedisputed work to Merck employees represented by O.C.A.W.b.Contentions of the partiesO.C.A.W. contends that the Carpenters by its refusal to furnishadditional carpenters coercedMerck into exercising the option sothat the work in dispute would be assigned to the building tradesrather than to employees of Merck represented by the O.C.A.W.As to the merits of the dispute, it lays claim to the disputed workon the basis of contractual relations and past practice thereunder,as well as its certification.AlthoughMerck assigned the disputed work to the buildingtrades unions by exercising the option in favor of Briscoe, itsposition is that it initially intended and would still prefer to havethe disputed work performed by its own employees representedby the O.C.A.W.The Carpenters and other building trade unions contend thatthere is insufficient evidence for the Board to find probable causethat the Carpenters engaged in conduct violative of Section 8(b)(4) (D).As to the work in dispute, the Carpenters and the build-ing trades take the position that the subcontracting clause in Merck'scontract with O.C.A.W. does not give O.C.A.W. any clearly definedcontractual right to the work.They also assert that in awardingthe disputed work to the building trades, Merck's work assign-ment should be accorded great weight and, moreover, that theassignment is supported by Merck's past practice, as well as thecustom and practice in the area.c.Applicabilityof the statuteBefore the Board may proceed with a determination of disputepursuant to Section10(k) of the Act, it must be satisfied thatthere is reasonable cause to believethat Section 8 (b) (4) (D) hasbeen violated. 378DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe evidence shows that on June 12, Merck representatives metwith O.C.A.W. local officers and told them that: Merck had decidedto contract out the entire project; the O.C.A.W. exhibited distressat the decision; on June 24 O.C.A.W. representatives told Merckrepresentatives that it wantedMerck to change its decision andthreatened a shutdown if it did not; around July 7 Merck's attorneyindicated there might be a strike over the dispute; and on July 9the O.C.A.W. local officers admitted to Merck that they planneda work stoppage at the plant because they felt the work belongedto their members.We therefore find that there is reasonablecausetobelieve that a violation of Section 8(b) (4) (D) hasoccurred.Accordingly, we also find that the dispute is properlybefore the Board determination under Section 10(k) of the Act.Local 715 of the Carpenters was also charged with a violation.However, we have already found probable cause to believe thatSection 8(b) (4) (D) has been violated.Therefore it is unneces-sary for us to decide whether there is sufficient evidence of probablecause to believe that the Carpenters engaged in conduct violativeof Section 8(b) (4) (D).d.Merits of the disputeSection 10(k) of the Act requires the Board to make an affirmativeaward of disputed work after giving due consideration to variousrelevant factors, and the Board has held that its determinationin disputecases is anact of judgment based upon commonsenseand experience in balancing such factors .4Certain of the usualfactors considered by the Board in these cases, such as certifica-tions, skills, and efficency of operation, provide little basis fordetermining the instant dispute.Although the O.C.A.W. wascertified to represent the mechanical force, the certification doesnot define the work actually performed by the skilled employees.Carpenters has never been certified.The requisite skills to performthework in question are possessed by members of both unions.Neither of the rival claiming groups has advanced any persuasiveevidence that the other is less qualified to perform it.Significant factors' remain, however.They are the Employer'spreference, contract interpretation, and past practice thereunder.In the instant dispute, O.C.A.W.'s contract 5 with Merck providesthat the Company will not subcontract work "normally performed"4International Association of Machinists,Lodge No. 1743, AFL-CIO (J. A. JonesConstructionCo.), 135 NLRB 1402.5 The contract provides:The Company will not contract out work to individuals or to other companies whichis normally performed by bargaining unit employees where the necessary equipmentisat hand,qualified employees available,project completion dates can be met andthe results would be consistent with efficient and economic operations. OIL, CHEMICAL & ATOMIC WORKERS INT'L UNION379by bargaining unit employees.Pursuant to this provision, Merckhas had a mixed practice. It has contracted out most of the instal-lation of laboratory furniture and steam lines in connection withnew construction work to companies in the construction industryand assigned all of the installation of laboratory furniture andsteam lines in renovated projects to its own employees representedby the O.C.A.W.However, on one occasion Merck had O.C.A.W.employees install laboratory furniture in a newly constructedbuilding.Merck employees classified as pipefitters, carpenters,electricians, tinsmiths, pipe coverers, and welders were used onthis project.Since 1958Merck employees have installed and hooked uplaboratory furniture in approximately 23 renovated projects andhave installed many steam lines in connection with such projects.The evidence also shows that so far as the work in dispute is involved,the work is the same whether done in connection with a buildingwhich had been newly constructed or in an old building which hadbeen renovated.Thus new construction and renovation is not ameaningful distinction in this case.Therefore,Merck's preferencein assigning the work to its own employees is consistent with thesubcontracting clause in its agreement with O.C.A.W.e.Coiw usions as to the merits of the disputeOn the basis of the record as a whole, and on appraisal of therelevant considerations, including the Employer's preference, theskill and experience of the Employer's mechanical force in perform-ing the work, and the collective-bargaining agreement betweenO.C.A.117. and Merck, we shall determine the jurisdictional disputeby awarding the work in dispute to employees represented by theO.C.A.W. rather than to employees represented by the Carpenters.Our present determination is limited to the particular controversywhich gave rise to this proceeding.DETERMINATION OF DISPUTEUpon the basis of the foregoing findings, and the entire record,the Board makes the following Determination of Dispute pursuantto Section 10(k) of the Act:Mechanical force employees employed by Merck & Co., Inc., whoare represented by Local 8-575, Oil, Chemical and Atomic WorkersInternational Union, AFL-CIO, are entitled to perform the instal-lation of the laboratory furniture, including the connection ofthe laboratory furniture to the various service outlets in the erectedbuilding such as electricity and plumbing. In addition, the disputedwork involves the building of a steam line from Merck's powerhouseplant to a point near or connected to the new building. 380DECISIONS OF NATIONAL LABOR RELATIONS BOARDMEMBER FANNING,dissenting :I cannot agree with the majority's conclusion that the facts inthis case give rise to jurisdictional dispute within the meaningof Section 10(k) and 8(b) (4) (D).Here the Oil and Chemical Workers is the Board-certifiedbargaining representative for a unit of production and maintenanceemployees employed by Merck & Co. at its Rahway, New Jersey,plant.This Union and the Company have a collective-bargainingagreement which provides, in relevant part, that the Companywill not "contract out work to individuals or to other companieswhich isnormallyperformed by bargaining unit employees. . . ."[Emphasis supplied.]The record shows that maintenance employ-ees included in the Union's certified unit "normally" install furniturein renovated projects.However, such work is "normally" performedby employees of outside contractors in new construction.Theinstant dispute arose as a consequence of a contract between Merck& Co. and Frank Briscoe, a construction firm, to erect a newresearch center at the Rahway site.At issue is the work ofinstalling laboratory furniture in this new center.Under theMerck-Briscoe contract this work could be performed by employeeseither of Merck or Briscoe at the option of Merck.After protestswere received from spokesmen for various building trades unionsunder contract to Briscoe and his subcontractors, Merck decidedto exercise its option by assigning this work to Biscoe.The Oiland Chemical Workers threatened to strike on the ground that theCompany had thereby breached its aforementioned contract.On these facts the majority finds that : (1) There is reasonablecause to believe that O.C.A.W. is in violation of Section 8(b)(4) (D) ; (2) under its interpretation of the above contract "newconstruction and renovation is not a meaningful distinction in thiscase"; and (3) assigning the installation of laboratory furniturein new construction to employees represented by O.C.A.W. is "con-sistent with the subcontracting clause in [Merck's] agreement withO.C.A.W."I believe the majority is wrong in attempting to resolve thisdispute under the provisions of Sections 10(k) and 8(b) (4) (D)for several reasons.First, accepting the majority's critical find-ing of fact, i.e., that Merck's assignment of this work to Briscoewould be inconsistent with O.C.A.W.'s contract and thus depriveemployees represented by O.C.A.W. of work rightfully theirs,the literal language of Section 8(b) (4) (D) requires a dismissalof the charge against O.C.A.W.This section provides that itisan unfair labor practice for a labor organization to threaten OIL, CHEMICAL & ATOMIC WORKERS INT'L UNION381or coerce any person where an object is to force or require anyemployer to assign work to employees in one rather than anothertrade, craft, or class "unless such employer is failing to conformto an order or certification of the Board determining the bargainingrepresentative for employees performing such work." If, as themajority finds, the work of installing laboratory furniture in newconstruction is work covered by O.C.A.W.'s contract and withinthe certified unit, I cannot understand how the majority can findreasonable cause to believe that O.C.A.W.'s efforts to obtain thiswork puts it in violation of Section 8(b) (4) (D). Indeed, as Iread this section of the Act, there can be no jurisdictional disputeover work that comes within a particular unit for which there isa Board-certified bargaining representative.An employer cannotjustify a failure to conform to a Board certification on the groundthat another group of employees by skill, history, tradition, custom,and all the various criteria by which jurisdictional awards aremade is more entitled to the work.While it would be possibletheoretically to find a violation of this section where an employerwas conforming to a Board certification and an outside unioncommitted the offense, no award of the work could be made exceptone that conformed with the certification.For the certified unioncould not be precluded under this section from threatening tostrike or striking to secure the disputed work.An award to theoutside union would mean only that the employer could secureno relief from the strike of either union, contrary to the expresspurpose of this section of the Act. I must therefore concludethat under the majority's statement of the facts in this case ajurisdictional dispute in the statutory sense has not been established.However, I need not and do not decide at this time the difficultfactual questions presented in this record.For I am satisfied thatthe rights and obligations of these parties do not hinge upon ananalysis of the historic jurisdictional criteria whereby the Boardthrough the exercise, in large part, of equity and commonsensedetermines which group is more entitled to perform the disputedwork.The basic issues involved in this alleged unfair laborpractice are : (1) the right of a union and an employer to makea contract forbidding the contracting out of unit work, and (2)the right of such a union to strike or threaten to strike as a meansof enforcing its contract.The first of these issues has been dealtwith specifically by Congress under Section 8 (e) and 8 (b) (4) (A).The second is involved in the interpretation of Section 8(b) (4) (B).A corollary issue of perhaps equal significance is the obligation 382DECISIONS OF NATIONAL LABOR RELATIONS BOARDof an employer under Section 8(a) (5) of the Act to bargainwith the representative of its employees with respect to the sub-contracting of unit work, whether or not this subject is coveredin a collective-bargaining agreement.The Board and the courtshave considered the "primary" and "secondary" aspects of clausesrelating to subcontracting in a long line of cases.,As the patternof the law evolves the legality or illegality of attempts by unionsto obtain or retain work for employees in particular units becomesmore firmly established and reasonably predictable.It is alsonow clear that some, but not all, forms of subcontracting are sub-ject to the mandatory obligation to bargain contained in Section8(a) (5).7These decisions of the Board and the courts representa painstaking effort to accommodate the complex and sometimesconflicting objectives of Congress.Hopefully, they provide guidanceto employers, unions, and employees in the field of labor relations.To that extent the Board may look foward to a diminution ratherthan an increase in cases litigated in this difficult area of thelaw.If, however, the Board is prepared in case after case to issuea "quickie" decision under the unique provisions of Sections 10(k)and 8(b) (4) (D), carefully established rules of law may be bypassedor affirmed as a jurisdictional award when the issue is not who isentitled to the work, but who, if anyone, has committed an unfairlabor practice.I firmly believe that Sections 10(k) and 8(b) (4) (D)can be accommodated and given effect within i he framework ofthe statute.I do not believe, however, that those sections shouldsupplant or be substitute for other provisions of the Act.To doso is to enjoin what may be a lawful primary strike with unseenilyhaste, to encourage litigation in similar cases that could be resoh'edby reference to an established rule, and to replace statutory anddecisional guidelines with jurisdictional "criteria" sometimes con-flicting and often evenly balanced with respect to the right Ofeither group to perform the disputed work.Accordingly, I would not pass in this proceeding on the legalityof O.C.A.W.'s threat to strike unless it obtained the work of installinglaboratory furniture in the newly constructed research center atMerck's Rahway, New Jersey, plant. I would quash this noticeof hearing.6See, among others,DistrictNo.9, International Association of Arachinivts AFL-CIO(Greater St Louis Automotive Trimmers,etc.),134 NLRB 1354, enfd 315 F 2d 3.(C.A D C ) ;Truck DriversUnion LocalNo 415,etc(PattonWarehouse, Inc ),140NLRB 1474, enfdas modified334 F 2d 539 (C.A D.C) ,heat andHighway Dnr,ers, eteLocal Union No. 710,etc. (WilsontCo.), 143 NLRB 1221,enfd asmodified 335 F 2d709 (C.ADC).P FsbreboardPaper Products Corp ,138 NLRB 550, enfd.sib nomEast Bay Union orMachinists,Local 1301 etc. v.NLRB,322 F. 2d 411 (C A D.C ), affd 379 U S 203